BIOZOOM TECHNOLOGIES, INC.

 

 

June 14, 2013

 

Opsolution GmbH

 

Re:          Exercise of Purchase Option

                Cash Payment of Exercise Price

 

Gentlemen:

 

                This letter constitutes unconditional and irrevocable notice
that Biozoom Technologies, Inc., a Delaware corporation, (the “Company”), hereby
partially exercises its right to acquire ownership of Opsolution GmbH, a German
company, (“Opsolution”) on June 14, 2013.  Pursuant to Section 3 of the
Company’s joint venture agreement with Opsolution dated February 28, 2013, the
Company is hereby electing to initially purchase a 19.9% interest of Opsolution
for payment of $9,950 to Opsolution, receipt and sufficiency of which is hereby
acknowledged by Opsolution’s signature hereto.

 

                The parties hereto acknowledge and agree that Opsolution will
take all necessary action to effectuate the terms of this option exercise
pursuant to German law. 

 

Very truly yours,

 

Biozoom Technologies, Inc.

  

 /s/ Hardy Hoheisel                 

Hardy Hoheisel

President

 

 

ACCEPTED AND AGREED:

 

Opsolution GmbH

 

 

/s/ Dr. Wolfgang Köcher         
Dr. Wolfgang Köcher

Chief Technology Officer

 



               

             

